DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-20, filed 02/22/2021, with respect to the rejection(s) of claim(s) 1, 5, 7, 9-13, 15, 19, 21, 23-28, 30-35 and 190-199 under 35 USC 103 were rejected have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 20170120053 granted to Fostick et al. in view of 20180318575 granted to Gross et al..
Applicant’s arguments, see pages 11-20, filed 02/22/2021, with respect to claims 1, 5, 7, 10-13, 15, 19, 21, 24-28, 30-35 and 190-199 have been fully considered and are persuasive.  The 112b rejection of claims 1, 5, 7, 10-13, 15, 19, 21, 24-28, 30-35 and 190-199 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13, 15, 19, 21, 23-28, 30-31, 33-35, 200-215 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 20170120053 granted to Fostick et al. (hereinafter “Fostick”) in view of US Pat Pub 20180318575 granted to Gross et al. (hereinafter “Gross”).
Regarding claim 10, Fostick discloses an apparatus comprising an electrical brain treatment system (e.g. para 0044), which comprises: a first electrode, configured to be implanted in a cerebrospinal fluid (CSF)-filled space of a brain of a subject identified as at risk of or suffering from a disease (e.g. fig. 1c, paras 0044-0046, ventricular electrode 32) the CSF-filled space selected from the group consisting of: a ventricular system of the brain and a a second electrode, configured to be implanted superficial to brain parenchyma of the brain, such that the brain parenchyma is spatially disposed between the ventricular system of the brain and the second electrode (e.g. paras 0044-0048, fig 1c, parenchymal electrode 30), and control circuitry, which is electrically coupled to the first and the second electrodes, and which is configured to clear a substance from the brain parenchyma into the CSF-filled space of the brain (e.g. para 0046 “control circuitry 34 to drive parenchymal and ventricular electrodes 30 and 32 (…a voltage between parenchymal and ventricular electrodes 30 and 32) to clear a substance from brain parenchyma 50 into ventricular system 54”) by: applying current between the first and the second electrodes as a series of pulses (e.g. para 0059 “the control circuitry is configured to apply the direct current as a series of pulses”), Fostick discusses applying a positive or negative charge between the electrodes which results in movement of the substances from the brain but fails to explicitly disclose configuring at least 80% and less than 100% of a charge of the current to have a first polarity and [[any]] the remainder of the charge of the current to have a second polarity opposite the first polarity, and applying the pulses with the first polarity with an average amplitude of between 0.25 and 0.5 mA, an average pulse width of between 0.5 and 2 ms, and an average frequency of between 1 and 5 Hz.  
Gross teaches a similar electrical treatment while providing for configuring at least 80% and less than 100% of a charge of the current to have a first polarity and [[any]] the remainder of the charge of the current to have a second polarity opposite the first polarity (e.g. para and applying the pulses with the first polarity with an average amplitude of between 0.25 and 0.5 mA (e.g. paras 0098, 0175), an average pulse width of between 0.5 and 2 ms (e.g. para 0101), and an average frequency of between 1 and 5 Hz (e.g. para 0214).  This would provide controlling the charge to create a potential difference between the two electrodes which would provide movement in the brain tissue fluids and providing the predictable result of clearing the fluid from the brain. Additionally, although Gross does not explicitly disclose the mentioned percentage of charge, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Fostick with the teachings of Gross to provide controlling the charge to create a potential difference between the two electrodes which would provide movement in the brain tissue fluids and providing the predictable result of clearing the fluid from the brain. 

Regarding claim 13, Fostick as modified by Gross (hereinafter “modified Fostick”) renders the apparatus according to claim 10 obvious as recited hereinabove, Gross teaches wherein the control circuitry is configured to configure at least 90% of the charge of the current to have the first polarity and the remainder of the charge of the current to have the second polarity opposite the first polarity (e.g. para 0181, although Gross does not explicitly disclose the mentioned percentage of charge, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Regarding claim 15, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, Gross teaches wherein the control circuitry is configured to apply the current with the second polarity with an average frequency equal to no more than 20% of the average frequency of the pulses with the first polarity (e.g. para 0181, although Gross does not explicitly disclose the mentioned percentage of charge, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).    

Regarding claim 19, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, Fostick discloses using a frequency at around 1 Hz (e.g. para 0082), while Gross teaches wherein the average frequency is between 1.5 and 3 Hz, and wherein the control circuitry is configured to apply the current with the first polarity with [[an]] the average frequency of between 1.5 and 3 Hz (e.g. para 0177, 0179, 0214).  

Regarding claim 21, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, Gross teaches wherein the average amplitude is between 0.28 and 0.35 mA (e.g. para 0023), the average pulse width is between 0.8 and 1.2 ms (e.g. paras 0023), and the average frequency is between 1.5 and 2.5 Hz (e.g. para 0177, 0214), and wherein the control circuitry is configured to apply the current with the first polarity with [[an]] the average amplitude of between 0.28 and 0.35 mA, [[an]] the average pulse width of between 0.8 and 1.2 ms, and [[an]] the average frequency of between 1.5 and 2.5 Hz (e.g. para 0181, 0023, 0177 and 0214).

Regarding claim 23, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, Fostick teaches wherein the control circuitry is configured to apply the current with the first polarity using an average voltage of less than 1.2 V (e.g. para 0066, claim 1).

Regarding claim 24, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, Fostick teaches  wherein the disease is Alzheimer's disease, and wherein the second electrode is configured to be implanted in the subject identified as at risk of or suffering from Alzheimer's disease (e.g. claim 19, “a parenchymal electrode in brain parenchyma of a subject identified as at risk of or suffering from Alzheimer's disease”).  

Regarding claim 25, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, Fostick teaches wherein the disease is cerebral amyloid angiopathy (CAA), and wherein the second electrode is configured to be implanted in the subject identified as at risk of or suffering from CAA (e.g. para 0004).

Regarding claim 26, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, Fostick teaches wherein the CSF-filled space of the brain is the ventricular system, and wherein the first electrode is a ventricular electrode, configured to be implanted in the ventricular system (e.g. para 0004, fig 1c).

Regarding claim 27, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, Fostick teaches, wherein the CSF-filled space of the brain is the subarachnoid space (e.g. para 0074), and wherein the first electrode is a subarachnoid electrode, configured to be implanted in the subarachnoid space (e.g. para 0074, fig. 1).

Regarding claim 28, modified Fostick renders the apparatus according to claim 215 obvious as recited hereinabove, Fostick teaches wherein the second electrode is configured to be implanted within the brain parenchyma (para 0004, “parenchymal electrode is implanted in parenchyma of the brain”).  

Regarding claim 30, modified Fostick renders the apparatus according to claim 215 obvious as recited hereinabove, Gross teaches wherein the second electrode is configured to be implanted in direct physical contact with the meninges of the brain (fig. 2D).

Regarding claim 31, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, Fostick teaches wherein the substance includes amyloid beta, and wherein the control circuitry is configured to drive the the first and the second electrodes to clear the amyloid beta from the brain parenchyma into the CSF-filled space of the brain (e.g. para 0004, 0067 used to clear the area which “may include amyloid plaque”).  

Regarding claim 33, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, Fostick teaches 
wherein the substance includes tau protein, and wherein the control circuitry is configured to drive the first and the second electrodes to clear the tau protein from the brain parenchyma into the CSF-filled space of the brain (e.g. para 0067).  

Regarding claim 33, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, Fostick teaches wherein the current is non-excitatory (e.g. para 0055), and wherein the control circuitry is configured to drive the first and the second electrodes to clear the substance by applying the non-excitatory current between the first and the second electrodes (e.g. para 0055).  

Regarding claim 35, Fostick discloses a method comprising: implanting a first electrode of an electrical brain treatment system (e.g. para 0044) in a cerebrospinal fluid (CSF)-filled space of a brain of a subject identified as at risk of or suffering from a disease (e.g. fig. 1c, paras 0044-0046, ventricular electrode 32), selected from the group consisting of Alzheimer's disease and cerebral amyloid angiopathy (CAA) (e.g. abstract, para 0053), the CSF-filled space selected from the group consisting of: a ventricular system of the brain and a subarachnoid space (e.g. para 0046 “control circuitry 34 to drive parenchymal and ventricular electrodes 30 and 32 (…a voltage between parenchymal and ventricular electrodes 30 and 32; and para 0074) to clear a substance from brain parenchyma 50 into ventricular system 54”); implanting a second electrode of the electrical brain treatment system superficial to brain parenchyma of the brain ), such that the brain parenchyma is spatially disposed between the ventricular system of the brain and the second electrode (e.g. paras 0044-0048, fig 1c, parenchymal electrode 30); and activating control circuitry, which is electrically coupled to the first and the second electrodes, to clear a substance from the brain parenchyma into the CSF-filled space of the brain by applying direct current between the first and the second electrodes (e.g. para 0046 “control circuitry 34 to drive parenchymal and ventricular electrodes 30 and 32 (…a voltage between parenchymal and ventricular electrodes 30 and 32) to clear a substance from brain parenchyma 50 into ventricular system 54”) as a series of pulses (e.g. para 0059 “the control circuitry is configured to apply the direct current as a series of pulses”), the substance selected from the group of substances consisting of amyloid beta and tau protein (e.g. para 0004, 0067 used to clear the area which “may include amyloid plaque”) Fostick discusses applying a positive or negative charge between the electrodes which results in movement of the substances from the brain but fails to explicitly disclose with an average amplitude of between 0.25 and 0.5 mA, an average pulse width of between 0.5 and 2 ms, and an average frequency of between 1 and 5 Hz, Gross teaches a similar electrical treatment providing the pulses with the first polarity with an average amplitude of between 0.25 and 0.5 mA (e.g. paras 0098, 0175), an average pulse width of between 0.5 and 2 ms (e.g. para 0101), and an average frequency of between 1 and 5 Hz (e.g. para 0214).  This would provide controlling the charge to create a potential difference between the two electrodes which would provide movement in the brain tissue fluids and providing the predictable result of clearing the fluid from the brain. Additionally, although Gross does not explicitly disclose the mentioned percentage of charge, it is not inventive to discover the optimum or workable it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Fostick with the teachings of Gross to provide controlling the charge to create a potential difference between the two electrodes which would provide movement in the brain tissue fluids and providing the predictable result of clearing the fluid from the brain.


Regarding claim 200, Fostick discloses a method  (e.g. para 0044) comprising: implanting a first electrode of an electrical brain treatment system in a cerebrospinal fluid (CSF)-filled space of a brain of a subject (e.g. fig. 1c, paras 0044-0046, ventricular electrode 32) identified as at risk of or suffering from a disease selected from the group consisting of Alzheimer's disease and cerebral amyloid angiopathy (CAA) (e.g. para 0053), the CSF-filled space selected from the group consisting of: a ventricular system of the brain and a subarachnoid space (e.g. para 0046 “control circuitry 34 to drive parenchymal and ventricular electrodes 30 and 32 (…a voltage between parenchymal and ventricular electrodes 30 and 32) to clear a substance from brain parenchyma 50 into ventricular system 54”); implanting a second electrode of the electrical brain treatment system superficial to brain parenchyma of the brain, such that the brain parenchyma is spatially disposed between the ventricular system of the brain and the second electrode (e.g. paras 0044-0048, fig 1c, parenchymal electrode 30); and activating control circuitry, which is electrically coupled to the first and the second electrodes, to clear a substance from the brain parenchyma into the CSF-filled space of the brain (e.g. para 0046 “control circuitry 34 to drive parenchymal and ventricular electrodes 30 but fails to explicitly disclose configuring at least 80% and less than 100% of a charge of the current to have a first polarity and the remainder of the charge of the current to have a second polarity opposite the first polarity, and applying the pulses with the first polarity with an average amplitude of between 0.25 and 0.5 mA, an average pulse width of between 0.5 and 2 ms, and an average frequency of between 1 and 5 Hz.  
Gross teaches a similar electrical treatment while providing for configuring at least 80% and less than 100% of a charge of the current to have a first polarity and [[any]] the remainder of the charge of the current to have a second polarity opposite the first polarity (e.g. para 0181), and applying the pulses with the first polarity with an average amplitude of between 0.25 and 0.5 mA (e.g. paras 0098, 0175), an average pulse width of between 0.5 and 2 ms (e.g. para 0101), and an average frequency of between 1 and 5 Hz (e.g. para 0214).  This would provide controlling the charge to create a potential difference between the two electrodes which would provide movement in the brain tissue fluids and providing the predictable result of clearing the fluid from the brain. Additionally, although Gross does not explicitly disclose the mentioned percentage of charge, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time to 

Regarding claim 201, modified Fostick renders the method according to claim 200 obvious as recited hereinabove, Gross teaches wherein the average amplitude is between 0.28 and 0.35 mA (e.g. paras 0098, 0175), the average pulse width is between 0.8 and 1.2 ms (e.g. para 0101), and the average frequency is between 1.5 and 2.5 Hz  (e.g. para 0214), and wherein activating the control circuitry comprises activating the control circuitry to clear the substance by applying the current with the first polarity with the average amplitude of between 0.28 and 0.35 mA (e.g. paras 0098, 0175), the average pulse width of between 0.8 and 1.2 ms (e.g. para 0101), and the average frequency of between 1.5 and 2.5 Hz (e.g. para 0214).  

Regarding claim 202, modified Fostick renders the method according to claim 35 obvious as recited hereinabove, Fostick teaches wherein the disease is Alzheimer's disease (e.g. para 0053), and wherein implanting the first electrode comprises implanting the first electrode in the CSF-filled space of the brain of the subject suffering from Alzheimer's disease (e.g. claim 19, “a parenchymal electrode in brain parenchyma of a subject identified as at risk of or suffering from Alzheimer's disease”).  

Regarding claim 203, modified Fostick renders the method according to claim 35 obvious as recited hereinabove, Fostick teaches wherein the disease is CAA, and wherein 

Regarding claim 204, modified Fostick renders the method according to claim 35 obvious as recited hereinabove, Fostick teaches wherein the CSF-filled space of the brain is the ventricular system, and wherein implanting the first electrode comprises implanting the first electrode in the ventricular system (e.g. para 0004, fig 1c).  

Regarding claim 205, modified Fostick renders the method according to claim 35 obvious as recited hereinabove, Fostick teaches wherein the CSF-filled space of the brain is the subarachnoid space, and wherein implanting the first electrode comprises implanting the first electrode in the subarachnoid space (e.g. para 0074, fig. 1).  

Regarding claim 206, modified Fostick renders the method according to claim 35 obvious as recited hereinabove, Fostick teaches wherein implanting the second electrode superficial to the brain parenchyma (para 0004, “parenchymal electrode is implanted in parenchyma of the brain”) while Gross comprises implanting the second electrode in direct physical contact with brain tissue of the brain selected from the group consisting of: the brain parenchyma and meninges of the brain (fig. 2D).  

Regarding claim 207, modified Fostick renders the method according to claim 206 obvious as recited hereinabove, Fostick teaches wherein implanting the second electrode in 

Regarding claim 208, modified Fostick renders the method according to claim 206 obvious as recited hereinabove, Gross teaches wherein implanting the second electrode in direct physical contact with the brain tissue comprises implanting the second electrode in direct physical contact with the meninges of the brain  (fig. 2D).  

Regarding claim 209, modified Fostick renders the method according to claim 206 obvious as recited hereinabove, Fostick teaches wherein the substance includes the amyloid beta, and wherein activating the control circuitry to clear the substance comprises activating the control circuitry to clear the amyloid beta from the brain parenchyma into the CSF-filled space (e.g. para 0004, 0067 used to clear the area which “may include amyloid plaque”).  

Regarding claim 210, modified Fostick renders the method according to claim 35 obvious as recited hereinabove, Fostick teaches wherein the substance includes the tau protein, and wherein activating the control circuitry to clear the substance comprises activating the control circuitry to clear the tau protein from the brain parenchyma into the CSF-filled space (e.g. para 0067). 

Regarding claim 211, modified Fostick renders the method according to claim 35 obvious as recited hereinabove, Fostick teaches wherein the current is non-excitatory (e.g. para 0055), and wherein activating the control circuitry comprises activating the control circuitry to clear the substance by applying the non-excitatory current between the first and the second electrodes (e.g. para 0055). 

Regarding claim 212, modified Fostick renders the method according to claim 35 obvious as recited hereinabove, Gross teaches wherein the average frequency is between 1.5 and 3 Hz, (e.g. para 0214) and wherein activating the control circuitry comprises activating the control circuitry to clear the substance by applying the direct current with the average frequency of between 1.5 and 3 Hz (e.g. para 0214).  

Regarding claim 213, modified Fostick renders the method according to claim 35 obvious as recited hereinabove, Fostick teaches wherein the average amplitude is between 0.28 and 0.35 mA (e.g. paras 0098, 0175), the average pulse width is between 0.8 and 1.2 ms (e.g. para 0101), and the average frequency is between 1.5 and 2.5 Hz (e.g. para 0214), and wherein activating the control circuitry comprises activating the control circuitry to clear the substance by applying the direct current with the average amplitude of between 0.28 and 0.35 mA (e.g. paras 0098, 0175), the average pulse width of between 0.8 and 1.2 ms (e.g. para 0101), and the average frequency of between 1.5 and 2.5 Hz (e.g. para 0214).  

Regarding claim 214, modified Fostick renders the method according to claim 35 obvious as recited hereinabove, Gross teaches wherein activating the control circuitry comprises activating the control circuitry to clear the substance by applying the direct current using an average voltage of less than 1.2 V(e.g. para 0066, claim 1).


Regarding claim 215, modified Fostick renders the apparatus according to claim 10 obvious as recited hereinabove, wherein the second electrode is configured to be implanted in direct physical contact with brain tissue of the brain selected from the group consisting of the brain parenchyma and meninges of the brain  (fig. 2D).

   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 13, 15, 19, 21,23-28, 30-31, 33-35, and 200-215 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 11-15, 17, 20-21 of U.S. Patent No. 10173063; unpatentable over claims 1-19, 20, 22-32 of U.S. Patent No. 10898716; and 1-31 of U.S. Patent No. 10569086, . Although the claims at issue are not the claims are directed towards very similar features and specifications of a system and method to remove or clear substance from the brain using a pair of electrodes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792